Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 1 of 19 Pageid#: 198




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION


  GREGORY WARREN KELLY,                         )
                                                )
                    Plaintiff,                  )     Case No. 1:19CV00032
                                                )
  v.                                            )     OPINION AND ORDER
                                                )
  TOWN OF ABINGDON, VIRGINIA,                   )     By: James P. Jones
                                                )     United States District Judge
                    Defendant.                  )

      Thomas E. Strelka, L. Leigh R. Strelka, N. Winston West, IV, and Brittany M.
 Haddox, STRELKA LAW OFFICE, PC, Roanoke, Virginia, for Plaintiff; Ramesh Murthy
 and Cameron S. Bell, PENN, STUART & ESKRIDGE, Abingdon, Virginia, for Defendant.

       In this employment-related civil case asserting claims under the Americans

 with Disabilities Act (“ADA”) along with a state law breach of contract claim, I

 previously granted the defendant’s Motion to Dismiss as to the ADA claims. Kelly

 v. Town of Abingdon, Va., No. 1:19CV00032, 2020 WL 525296 (W.D. Va. Feb. 3,

 2020). The plaintiff has now filed a Motion for Leave to File Amended Complaint,

 which the defendant opposes. For the reasons that follow, the motion will be granted

 in part and denied in part.

                                          I.

       The plaintiff, Gregory Warren Kelly, was hired by the Town of Abingdon,

 Virginia (“Town”), on March 1, 2005, to serve as the Town Attorney. On September

 7, 2006, he was appointed Town Manager, a position he held until May 7, 2018. He
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 2 of 19 Pageid#: 199




 claims he was constructively discharged. He suffers from anxiety, high blood

 pressure, and depression, for which he takes daily medication, and which have

 affected his daily life activities of sleeping, eating, breathing, and having “normal

 circulation.” First Am. Compl. ¶ 10, ECF No. 15-1.

       The allegations of the original Complaint are summarized in my earlier

 Opinion. 2020 WL 525296, at *1–3. To those allegations, the proposed First

 Amended Complaint adds the following factual averments, which I must accept as

 true at this stage of the proceedings.1

       Kelly alleges that actions by members of the Town Council, to whom he

 reported, caused him increased stress and aggravated his disabilities. He avers that

 Town Council members’ actions impaired his ability to concentrate at work;

 exacerbated his high blood pressure, causing him to feel faint; and triggered panic

 attacks. Various Town staff members who viewed these panic attacks would

 frequently check his blood pressure in the office and urge him to seek medical help

 or go home because they were concerned for his health.

       Kelly asserts that former Mayor Cathy Lowe and former Vice Mayor Rick

 Humphreys regularly told Kelly that he “needed to ‘get on board’ with their agendas

 or he would be terminated. Ms. Lowe stated that if she was not re-elected or ‘if you



       1
         These factual allegations have yet to be proved by the plaintiff and of course I
 make no prediction as to whether the plaintiff can ultimately prevail.
                                           -2-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 3 of 19 Pageid#: 200




 do not support me,’ Mr. Kelly would lose his job.” First Am. Compl. ¶ 16, ECF No.

 15-1. Lowe warned Kelly that making certain decisions contrary to her interests

 “‘would not go well for [him].’” Id. at ¶ 17. Kelly also alleges that Lowe continually

 demanded that Kelly appoint Lowe’s personal friends to positions for which they

 were unqualified.

       Kelly asserts that Humphreys on several occasions called him and two other

 Town officials, former Town Attorney Deborah Icenhour and former Town Clerk

 Cecile Rosenbaum, “late at night or during early morning hours in a drunken rage.”

 Id. at ¶ 19. Humphreys belligerently stated that “if Mr. Kelly did not do things that

 he wanted done, he would intentionally make Mr. Kelly’s, Ms. Icenhour’s, and Ms.

 Rosenbaum’s lives miserable.” Id. Humphreys often appeared intoxicated and used

 profanity toward Kelly and other Town employees. His requests were motivated by

 personal interests. For instance, Humphreys owned property near railroad tracks

 that pass through Abingdon and wanted the Town’s no-blow whistle ordinance to be

 enforced. The ordinance prohibited trains from blowing their whistles within Town

 limits at certain hours. Kelly told Humphreys that the railroad was complying with

 the ordinance and blowing whistles only to warn of potential dangers, as allowed by

 law. Kelly repeatedly reminded Lowe and Humphreys that he worked for the Town

 Council as a body and had to serve a majority of the council rather than individual

 members.


                                          -3-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 4 of 19 Pageid#: 201




       Kelly hired a Director of Tourism, and Humphreys constantly intentionally

 mispronounced his name. This angered the employee, who threatened to quit. Kelly

 organized a meeting with Humphreys and the employee in order to mediate the

 dispute. Humphreys stated to the employee, “‘listen you little son of a bitch, you

 start doing things the right way, or I will have your job.’” Id. at ¶ 26. When Kelly

 told Humphreys that he did not have the authority to terminate the employee and

 that only Kelly possessed that authority, Humphreys responded, “‘well, we’ll see

 about that.’” Id. at ¶ 27.

       Kelly alleges that Humphreys frequently belittled and humiliated him and

 Town staff in private and in public meetings. “On occasion, members of the public

 who were the subject of agenda items would contact Mr. Kelly threatening legal

 action against the Town if he did not get Mr. Humphreys under control. In addition,

 Town staff often complained to Mr. Kelly about the abuse.” Id. at ¶ 29. “These

 hostile abuses by Mr. Humphreys undermined Mr. Kelly’s ability to demonstrate his

 authority of management over town employees as his managerial actions were often

 overridden unlawfully by Mr. Humphreys and other Council members.” Id.

       Kelly alleges that Lowe, Patterson, Craig, and Humphreys repeatedly made

 demands directly of Town employees, despite Kelly’s supervisory authority over the

 employees. Some of the directives were not related to Town business and were

 instead related to personal interests of the Council members.


                                         -4-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 5 of 19 Pageid#: 202




       Current Town Mayor Wayne Craig was a member of a group called the

 Friends of Abingdon (“FOA”), which opposed a major shopping center project

 known as the Meadows. Craig told Kelly that if FOA did not get its way regarding

 the Meadows, “‘you are going to be fired.’” Id. at ¶ 30. Craig directed Kelly to meet

 with the president of FOA and stated that the FOA president controlled whether

 Kelly would be terminated, reminding Kelly that Craig was a member of FOA.

       Town Clerk Rosenbaum wrote an article for a local government manager’s

 newsletter regarding a personal experience of sexual harassment by a former Town

 employee. Craig then approached Kelly laughing and stated, “‘Damn Greg, what’s

 her problem? If a female tried to harass me in an elevator, I would welcome it.’”

 Id. at ¶ 31. Kelly pleads that he “found this statement to be threatening toward the

 treatment of town employees and highly offensive and unprofessional.” Id.

       Craig made demeaning comments to other Town employees as well, and

 Kelly asserts that these comments “were indicative of the enmity that he held

 towards Mr. Kelly and his contempt for Mr. Kelly’s hiring decisions.” Id. at ¶ 33.

 Craig told an employee “he looked like an ‘idiot’ because he wore a winter hat” to a

 Christmas breakfast. Id. at ¶ 32. Craig asked the employee’s department, and the

 employee replied that he was the Director of Public Works. Craig then called him

 an “‘asshole’” in front of other Town employees. Id. Craig had called the prior

 Director of Public Works the same name in a meeting with officials of the Virginia


                                          -5-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 6 of 19 Pageid#: 203




 Department of Transportation. Kelly alleges that he attempted to discourage these

 types of remarks, but public ridicule of Town employees by Craig and other Town

 Council members escalated. Kelly alleges that Craig called him an “‘asshole’” in a

 meeting of engineers at which Kelly was present. Id. at ¶ 50. Kelly believed this

 comment reflected poorly on the Town and Kelly’s reputation.

       Former Mayor Lowe asked to borrow Kelly’s computer on one occasion, and

 Kelly “believed she began looking for private communications from or to Mr. Kelly

 and/or to delete digital evidence that existed at the time based on his observations of

 the computer after her use.” Id. at ¶ 34. Lowe sought access to Icenhour’s computer

 on the same day. “Mr. Kelly believed that his work data was continually under threat

 of review and/or deletion by Town leaders to serve their own purposes based on Ms.

 Lowe’s and other Town leader’s conduct.” Id. at ¶ 35. Kelly cites another example

 when Lowe insisted on seeing Kelly’s phone while he was driving the two of them

 to a meeting in Richmond. “Mr. Kelly believed that she again looked for private

 messages based on his observations after she returned his phone.” Id. at ¶ 36. On

 another occasion, Lowe asked Kelly to hand her his smart watch. “Mr. Kelly

 believed Ms. Lowe began looking for private messages that were stored on the

 device, based on the appearance of the smart watch upon its return.” Id. at ¶ 38.

       Kelly alleges that he stored private messages and communications, including

 his employment contract and legal files from his prior private law practice, on a


                                           -6-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 7 of 19 Pageid#: 204




 Town network drive that was created for him and was only to be accessible by him.

 “After Mr. Kelly filed an EEOC Charge, this digital documentation was suspiciously

 erased. Mr. Kelly contacted the Town’s IT department who confirmed that the drive

 had been erased.” Id. at ¶ 37.

       Kelly claims that his work environment caused spikes in his blood pressure

 and dizzy spells while he was at work. He began to have difficulty performing work

 tasks such as reading and writing emails and responding to inquiries. He also

 experienced anxiety due to the behaviors of Town leaders, which caused

 disorientation, confusion, insomnia, panic attacks, and feelings of hopelessness. His

 physician told him “he should request accommodations or remove himself from his

 working environment in order to protect himself from worsening and depleting

 health.” Id. at ¶ 41.

       Kelly alleges that after he filed charges of discrimination with the U.S. Equal

 Employment Opportunity Commission (“EEOC”) on September 13, 2017, and

 December 27, 2018, he continued to experience discrimination due to his disabilities

 and in retaliation for filing EEOC charges. He further alleges that the Town’s actions

 against him worsened after he filed the charges.

       Upon his doctor’s advice to seek accommodations for his disabilities, Kelly

 directed his lawyer to send a letter to the Town on January 10, 2018, purporting to

 seek reasonable accommodations. The specific requests in the letter are set forth in


                                          -7-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 8 of 19 Pageid#: 205




 my earlier Opinion and Order. 2020 WL 525296, at *2–3. As I noted previously,

 “The letter was sent on behalf of Kelly and two other Town employees and made

 the same collective requests on behalf of all three individuals. The letter did not

 identify any particular disabilities or tie the requests to limitations associated with

 disabilities.” Id. at *2. Rather, it had the stated goals of fostering respect and

 communication. In response to the letter, the Town did not attempt to engage Kelly

 in an interactive process to find reasonable accommodations for Kelly’s disabilities.

 “The Town’s refusal to engage in the interactive process resulted in the failure to

 identify an appropriate accommodation.” First Am. Compl. ¶ 45, ECF No. 15-1.

 “The Town, after requests for accommodations were made, in fact escalated its

 defiant behavior regarding each of the requested accommodations in an open and

 flamboyant manner to state to Mr. Kelly that they, as elected officials, were not

 subject to the requirements of ordinary business employers.” Id. at ¶ 46.

       Town Clerk Rosenbaum had filed EEOC charges similar to those filed by

 Kelly. After her employment terminated, Lowe told Kelly, “‘we got rid of one big

 problem and now it’s time to get the Town under control. We expect you to be in

 the office and not at the other departments or visiting work sites.’” Id. at ¶ 47. Lowe,

 Humphreys, Craig, and Town Council member Cindy Patterson then “demanded

 more of Mr. Kelly on a daily basis and began interfering much more severely in his

 abilities to exercise his managerial duties of his staff.” Id. Kelly’s health worsened.


                                           -8-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 9 of 19 Pageid#: 206




 Kelly disclosed his disabilities in individual conversations with Lowe, Humphreys,

 Craig, Patterson, Town Council Member Bob Howard, and former Mayor Ed

 Morgan.    He explained that his blood pressure condition was exacerbated by

 workplace stress and that he was experiencing panic attacks and anxiety that led to

 disorientation and confusion.

       When Kelly began parking away from Town Hall and walking to work in an

 effort to improve his health, Town Council members ridiculed him for doing so.

 Kelly contends that “the Council created an environment so hostile and life

 threatening to Mr. Kelly that Mr. Kelly was left with no alternative but to leave

 employment with the Town in order to salvage his health.” Id.

       Word of Kelly’s EEOC filings spread throughout Town Hall, and department

 heads would often congregate in Kelly’s office the day after Town Council or

 Planning Commission meetings to console him because of how he had been treated

 at the meetings. Kelly alleges that after these meetings, Lowe and Humphreys would

 appear or call the Town Clerk to influence her drafting of the meeting minutes to

 appear more favorable to them.

       According to the proposed First Amended Complaint, Humphreys, Lowe, and

 Craig each individually threatened to terminate Kelly’s employment without

 authority or legal justification. The threats of termination increased after each EEOC

 charge Kelly filed.


                                          -9-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 10 of 19 Pageid#: 207




        Kelly resigned his employment on May 7, 2018. He contends that he could

  perform the essential functions of his position as Town Manager, or his prior position

  as Town Attorney, either with or without accommodation. “Mr. Kelly’s essential

  job functions included answering emails, answering inquiries from Town

  stakeholders, and managing the Town’s day-to-day business affairs.” Id. at ¶ 67.

  He asserts that he was meeting or exceeding the Town’s legitimate business

  expectations and “did not receive negative performance evaluations except as

  retaliation for having disabilities and/or asking for reasonable accommodations.” Id.

  at ¶ 68. Kelly avers that his “requested reasonable accommodations would have

  decreased the severity of the physical manifestations of his disabilities and restored

  his ability to complete the essential functions of his job as efficiently as he had before

  the Town leader’s actions.” Id. at ¶ 72. He alleges that he “requested reasonable

  accommodations of short breaks and reduced stress, among other reasonable

  accommodations. Short breaks and reduced stress . . . would have lowered the

  likelihood of Mr. Kelly becoming faint at work due to his high blood pressure, for

  example.” Id. at ¶ 100. He feared taking short breaks on his own initiative because

  he thought he would be fired for doing so, based on council members’ past

  statements and threats of termination.

        Kelly’s proposed First Amended Complaint asserts the same four claims

  under the ADA as his original Complaint: disability discrimination, retaliation,


                                             -10-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 11 of 19 Pageid#: 208




  failure to accommodate, and interference.2           The Town argues that the new

  allegations remain insufficient to state viable claims for relief under the ADA.

                                              II.

        Federal Rule of Civil Procedure 15 provides that in order to amend his

  Complaint at this juncture, Kelly must obtain either the defendant’s consent or leave

  of court. The court “should freely give leave when justice so requires.” Fed. R. Civ.

  P. 15(a)(2). Nevertheless, “a district court has discretion to deny a motion to amend

  a complaint, so long as the court does not ‘outright refus[e] to grant the leave without

  any justifying reason.’” Howard v. Lakeshore Equip. Co., 482 F. App’x 809, 811

  (4th Cir. 2012) (unpublished) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

  Denial of leave to amend is appropriate “when the amendment would be prejudicial

  to the opposing party,” when the plaintiff has acted in bad faith, or when the

  amendment would be futile. Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en

  banc) (internal quotation marks and citations omitted). “A proposed amendment is

  futile when it is clearly insufficient or frivolous on its face,” or “if the claim it

  presents would not survive a motion to dismiss.” Save Our Sound OBX, Inc. v. N.C.




        2
           The proposed First Amended Complaint in Count V also continues to assert a state
  law breach of contract claim based on the Town’s failure to make a severance payment.
  Because I previously denied the Town’s Motion to Dismiss as to that claim, I do not address
  it here.
                                             -11-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 12 of 19 Pageid#: 209




  Dep’t of Transp., 914 F.3d 213, 228 (4th Cir. 2019) (internal quotation marks and

  citations omitted).

                              A. Count I: Discrimination.

        The ADA protects qualified individuals with disabilities from discrimination

  on the basis of their disabilities. 42 U.S.C. § 12112(a); Rohan v. Networks

  Presentations LLC, 375 F.3d 266, 278-79 (4th Cir. 2004). A qualified individual is

  “an individual who, with or without reasonable accommodation, can perform the

  essential functions of the employment position that such individual holds or desires.”

  42 U.S.C. § 12111(8).

               In an ADA wrongful discharge case, a plaintiff establishes a
        prima facie case if he demonstrates that (1) he is within the ADA’s
        protected class; (2) he was discharged; (3) at the time of his discharge,
        he was performing the job at a level that met his employer’s legitimate
        expectations; and (4) his discharge occurred under circumstances that
        raise a reasonable inference of unlawful discrimination.

  Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001).

        In this case, Kelly claims that he was constructively discharged.           “The

  constructive-discharge doctrine contemplates a situation in which an employer

  discriminates against an employee to the point such that his working conditions

  become so intolerable that a reasonable person in the employee’s position would

  have felt compelled to resign.” Green v. Brennan, 136 S. Ct. 1769, 1776 (2016)

  (internal quotation marks and citation omitted). In such a situation, the law will treat

  the employee’s resignation as a discharge. Id.
                                            -12-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 13 of 19 Pageid#: 210




        “In assessing intolerability, the frequency of the conditions at issue is

  important.” Evans v. Int’l Paper Co., 936 F.3d 183, 193 (4th Cir. 2019). “[W]hen

  the conduct is isolated or infrequent, it is less likely to establish the requisite

  intolerability.” Id. “Further, difficult or unpleasant working conditions, without

  more, are not so intolerable as to compel a reasonable person to resign.” Id. The

  question is not whether resigning was the plaintiff’s wisest or best choice under the

  circumstances, but rather whether a reasonable person in the plaintiff’s position

  “would have had no choice but to resign.” Perkins v. Int’l Paper Co., 936 F.3d 196,

  212 (4th Cir. 2019) (internal quotation marks and citation omitted). This standard is

  higher than the severity or pervasiveness required to prove a hostile environment

  harassment claim. Id.

         I conclude that the new allegations, if true, could amount to sufficiently

  intolerable working conditions to support a constructive discharge theory. I also find

  that Kelly has alleged enough facts to overcome a motion to dismiss as to whether

  he was meeting his employer’s legitimate expectations. He has therefore satisfied

  the first three elements of his disability discrimination claim.

        Count I still fails to state a viable claim, however, because the new allegations

  do not raise a reasonable inference of disability-based discrimination. While the

  alleged actions and statements by Humphreys and Lowe are regrettable if true, the

  First Amended Complaint suggests that they were driven by political and personal


                                            -13-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 14 of 19 Pageid#: 211




  motivations unrelated to Kelly’s disabilities. These alleged motivations include

  opposition to the Meadows development, a desire to be reelected, personal concerns

  about noise from train whistles, and an interest in having personal friends appointed

  to positions within the Town. The First Amended Complaint alleges that improper

  and unsavory behaviors were directed at other Town officials and employees who

  are not alleged to have suffered from disabilities. The new allegations simply do

  not give rise to an inference that the Town treated Kelly less favorably than others

  due to his disabilities.

         Because Kelly’s claim of disability discrimination would not survive a motion

  to dismiss, I conclude that amendment would be futile as to Count I. I will therefore

  deny the motion to amend as to that count.

                               B. Count II: Retaliation.

         To establish a claim of retaliation under the ADA, a plaintiff must show that

  “(1) he engaged in protected conduct, (2) he suffered an adverse action, and (3) a

  causal link exists between the protected conduct and the adverse action.” Reynolds

  v. Am. Nat’l Red Cross, 701 F.3d 143, 154 (4th Cir. 2012).

         Requesting a reasonable accommodation and filing a charge of discrimination

  with the EEOC are both protected conduct under the ADA. Kelly has now alleged

  sufficient facts to render his constructive discharge theory plausible and has thus

  pled that he suffered an adverse action. In addition, I find that he has stated facts


                                          -14-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 15 of 19 Pageid#: 212




  which, if true, could demonstrate a causal link between his filing of EEOC charges

  and his constructive discharge.

        In the proposed First Amended Complaint, Kelly asserts that the Town’s

  mistreatment of him worsened after he filed EEOC charges. He specifically alleges

  that threats of termination increased after the filing of his charges. He also avers

  that data was deleted from his computer drive after he filed a charge of

  discrimination. These allegations, if believed, could support a viable claim of

  retaliation under the ADA. I will therefore grant the motion to amend as to Count

  II.

                         C. Count III: Failure to Accommodate.

        The ADA requires an employer to “make reasonable accommodations for an

  applicant or an employee’s disability.” EEOC v. Fed. Express Corp., 513 F.3d 360,

  371 (4th Cir. 2008). The applicable regulation provides:

        To determine the appropriate reasonable accommodation it may be
        necessary for the covered entity to initiate an informal, interactive
        process with the individual with a disability in need of the
        accommodation. This process should identify the precise limitations
        resulting from the disability and potential reasonable accommodations
        that could overcome those limitations.

  29 C.F.R. § 1630.2(o)(3). To state a claim for failure to accommodate, a plaintiff

  must plausibly allege “(1) that he was an individual who had a disability within the

  meaning of the statute; (2) that the employer had notice of his disability; (3) that with

  reasonable accommodation he could perform the essential functions of the position;
                                            -15-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 16 of 19 Pageid#: 213




  and (4) that the employer refused to make such accommodations.” Wilson v. Dollar

  Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013) (internal quotation marks, alterations,

  and citations omitted).

        I previously held that the January 10, 2018, letter from Kelly’s counsel to the

  Town could not support his failure to accommodate claim. Kelly, 2020 WL 525296,

  at *7. I adhere to that ruling, but I find that Kelly has now alleged enough facts that,

  if true, would support a failure to accommodate claim based on his request for short

  breaks and reduced stress.      He has now “explain[ed] why short breaks were

  necessitated by his disabilities” and “how they would have helped him to perform

  the essential functions of his job.” Id. These new allegations are enough to survive

  a motion to dismiss as to the failure to accommodate claim. Kelly has pleaded facts

  that would satisfy all four of the elements set forth above. I therefore will grant the

  motion to amend as to Count III.

                               D. Count IV: Interference.

        The ADA provides:

              It shall be unlawful to coerce, intimidate, threaten, or interfere
        with any individual in the exercise or enjoyment of, or on account of
        his or her having exercised or enjoyed, or on account of his or her
        having aided or encouraged any other individual in the exercise or
        enjoyment of, any right granted or protected by this chapter.

  42 U.S.C. § 12203(b). There are few appellate decisions construing this subsection.

  The Seventh Circuit has found that a plaintiff alleging ADA interference must show:


                                            -16-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 17 of 19 Pageid#: 214




        (1) she engaged in activity statutorily protected by the ADA; (2) she
            was engaged in, or aided or encouraged others in, the exercise or
            enjoyment of ADA protected rights; (3) the defendants coerced,
            threatened, intimidated, or interfered on account of her protected
            activity; and (4) the defendants were motivated by an intent to
            discriminate.

  Frakes v. Peoria Sch. Dist. No. 150, 872 F.3d 545, 550–51 (7th Cir. 2017).

  “Protected activities are those statutorily protected under the ADA,” including

  “formal complaints of discrimination.” Id. at 551. A request for an accommodation

  is protected activity. See Haulbrook, 252 F.3d at 706.

        The EEOC has issued guidance in which it sets forth several examples of

  conduct that would be considered interference. The example most applicable here

  is “coercing an individual to relinquish or forgo an accommodation to which he or

  she is otherwise entitled.” U.S. Equal Emp’t Opportunity Comm’n, Enforcement

  Guidance on Retaliation and Related Issues, No. 915.004, 2016 WL 4688886, at

  *26 (2016).

        I find that the new allegations do not state a cognizable claim for interference

  under the ADA. The First Amended Complaint contains no suggestion that the

  Town attempted to dissuade Kelly from seeking accommodations or filing EEOC

  charges. Although Kelly avers that certain Town Council members threatened to

  terminate him, the First Amended Complaint gives no indication that the threats

  were designed to coerce Kelly into forgoing reasonable accommodations or to

  prevent him from filing charges of discrimination. See Brown v. City of Tucson, 336
                                          -17-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 18 of 19 Pageid#: 215




  F.3d 1181, 1192-93 (9th Cir. 2003) (noting that the ADA’s anti-interference

  provision “clearly prohibits a supervisor from threatening an individual with

  transfer, demotion, or forced retirement unless the individual foregoes a statutorily

  protected accommodation”). Rather, Kelly alleges that the Town essentially ignored

  his accommodation requests and later retaliated against him for filing EEOC

  charges.

        While those allegations may support his claims of retaliation and failure to

  accommodate, they are inadequate to support his interference claim, which is a

  separate and distinct legal theory. To allow Kelly’s interference claim to proceed

  based on the allegations in the First Amended Complaint would result in a complete

  blurring of the lines between his interference claim and his retaliation claim.3 I do

  not believe that is what Congress intended in drafting the statute, and I thus conclude

  that the proposed amendment would be futile as to Kelly’s claim of ADA

  interference. I will therefore deny the motion to amend as to Count IV.

                                             III.

        For the foregoing reasons, the Motion for Leave to File Amended Complaint,

  ECF No. 15, is GRANTED IN PART and DENIED IN PART. The motion is



        3
             But see Stewart v. Ross, Nos. 1:18-CV-1369 (LMB/TCB), 1:16-CV-213
  (LMB/JFA), 2020 WL 1907471, at *17 (E.D. Va. Apr. 17, 2020) (concluding that ADA
  interference and retaliation claims entirely overlap, and analyzing both types of claims in
  the same manner).
                                             -18-
Case 1:19-cv-00032-JPJ-PMS Document 20 Filed 05/20/20 Page 19 of 19 Pageid#: 216




  DENIED as to Counts I (ADA Discrimination) and IV (ADA Interference) and

  GRANTED as to Counts II (ADA Retaliation) and III (ADA Accommodation). The

  case will proceed hereafter only as to Counts II (ADA Retaliation), III (ADA

  Accommodation), and V (Breach of Contract). The Clerk shall refile the First

  Amended Complaint now filed at ECF No. 15-1. The defendant shall respond in

  accord with the Federal Rules of Civil Procedure.

        It is so ORDERED.

                                                ENTER: May 20, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                         -19-
